Trammell:
This is a proceeding for the redetermination of deficiencies in income taxes for the years 1920 to 1923, inclusive, in the amounts of $8.90, $25.81, $40.05 and $35.02, respectively, each of which deficiencies include the 25 per cent penalty for each of the yeai's for failure to file a return.
The only error alleged by the petitioner is that the respondent failed to allow petitioner a portion of the personal exemption provided in section 216 (c) of the Revenue Act of 1918 and the same section of the Revenue Act of 1921.
During each of the years involved the petitioner was a married woman living with her husband. She did not file any return for the years involved, nor was her income reported by her husband, and returns for each of the years were prepared by the Commissioner under the provisions of section 3176, Revised Statutes, in which returns the Commissioner did not allow the petitioner any'portion of the personal exemption, this exemption having been allowed the husband.
The petitioner claims that she is entitled to a personal exemption of $500 for 1920, and $1,000 for 1921, 1922 and 1923.
*185The personal exemption provided, for in section 216 (c) of the Revenue Acts of 1918 and 1921 may be divided by the husband and wife in case they make separate returns. In this case, however, the petitioner did not make any returns for the years involved, the returns having been made for her by the Commissioner and the personal exemption was allowed to' the husband. We think that the action of the respondent under the circumstances was correct.
It was not contended that the income included in the return filed by the Commissioner under section 3176 was not properly taxable to the petitioner.

Judgment mil he entered for the respondent.